PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Weston et al.
Application No. 14/860,459
Filed: 21 Sep 2015
For: INTERACTIVE AMUSEMENT ATTRACTION SYSTEM AND METHOD

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed March 1, 2021, under 37 CFR 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to the prior-filed provisional application.

The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR § 1.78(c) is only applicable after the expiration of the period specified in 37 CFR § 1.78(a)(4) and requires the following:

(1) 	the reference required by 35 U.S.C. § 119(c) and 37 CFR § 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not satisfy item (4) above. Petitioner has failed to establish that the entire delay, between the date that the claim was due under 37 CFR 1.78(a)(4) and the date that the claim was filed, was unintentional.

With respect to the delay between when the benefit claim was due and when the benefit claim was filed, attributes the initial delay to the actions of prior counsel Erikson C. Squier who indicates that he was unaware of the error the priority claim at the time that the application was filed until the time that the error was detected. 

With respect to the delay in filing the initial petition on July 16, 2020, it cannot be found that the delay in filing the initial petition was unintentional as petitioners did not specify when the error in the priority claim was detected and what actions precipitated the filing of the initial petition.

As a grantable petition to date has not been filed, it cannot determined that the delay in filing a grantable petition was unintentional. 

Petitioner is again reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Any request for reconsideration of this decision must establish that the entire period of delay, from the time that the claim was due until the filing of a grantable petition, was unintentional.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By hand:		U.S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By facsimile:		(571) 273-8300
			Attn:  Office of Petitions

Via EFS-Web

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.  

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions